On Petition for Rehearing.
Hackney, C. J.
The verdict and judgment in favor of the appellee were for $75. The record discloses that the appellee and one Ormiston testified as to the value of the horses, “after having given evidence that they knew the general market value of horses, such as were described in the complaint in controversy in this action.” The appellee testified that such market value was from $40 to $45 each, while Ormiston testified that it was from $20 to $25 each. Each of said witnesses was then asked, over the objection and exception of the appellants, to answer “What, in your opinion, was the value of the horses in question as brick yard horses?”
*285To this question Ormiston answered that they were worth from $75 to $80 each, and the appellee answered that they were worth from $100 to $110 each.
It is urged that the objection to the above question should have been sustained: first, because the evidence was of special damages and not of general damages, the complaint alleging only general damages, and, second, that the measure and limit of damages was the general market value. Of the first of these objections we think counsel is certainly in error in supposing the evidence to present a question of special damages. The author cited, Sutherland on Damages, vol. 1, sections 418, 419, lays down the rule that “Under a general allegation of damage the plaintiff may prove and recover those damages which naturally and necessarily result from the act complained of; for the law implies that they will proceed from it. These are called general, as contra-distinguished from special, damages which are the natural but not the necessary consequences.” See many authorities there cited. The value of the horses was naturally and necessarily the loss resulting to the appellee. That loss was the direct and essential result of the act of the appellants, and was not collateral or consequential. The loss of employment until a new team might have been purchased, and the like would have been an element of special damages. The case of Teagarden v. Hetfield, 11 Ind. 522, and cases following it, cited by appellants’ counsel, are in harmony with this view. We do not regard the question as one of special damages, but we do consider the second proposition above stated as presenting the real inquiry, and that is as to the method of proving the loss sustained by the appellee. That loss, it is conceded, was the value of the horses at the time they *286were killed, the value of the particular horses, not the value of horses generally. “The general market value of horses” was not the true test. If there was a market value in that locality of horses such as these were that would have been a proper test. It is a matter of common observation that there are numerous and varied grades of horses, and that these grades have their market values. The size, age, speed, color, build, degree of soundness, breeding, training, gentleness, etc., mark and vary the grades and values. The uses to which the horses in question were adapted and had been employed were elements of importance in determining the classes or grades to which they belonged, and the class or grade necessarily controlled the value or market price. See Nosler v. Chicago, etc., Ry. Co., 73 Iowa, 268; Farrell v. Colewell, 30 N. J. L. 123; Central, etc., Ry. Co. v. Nichols, 24 Kan. 242.
There was no description of the horses given by the complaint and they were referred to only as “a black mare and one gray horse of the value of $100 each.” It must be presumed, therefore, that the question so objected to was made pertinent by testimony as to the character and uses of the team for brick yard purposes. The special bill of exceptions does not disclose the existence or non-existence of other evidence of value, or as to the manner in which the particular inquiry in review arose. It may be observed, however, that the jury did not accept and act upon the evidence objected to, considering it apart from other evidence and upon the presumption that there was no other evidence than the two classes of estimates mentioned. Seventy-five dollars, the amount of the verdict, was less than any valuation by either witness for the two horses as “brick yard horses.” That sum was but a fair average of the “general market value,” *287as testified by the two witnesses. It was, therefore, as favorable to the appellants as they could have asked, upon the evidence disclosed by the rcord.
Filed March 11, 1896.
If the ruling of the court in permitting the witnesses to answer the question in review was erroneous, it was clearly harmless, and does not constitute reversible error.
The petition is overruled.
Note.—As to the right to compensation for property destroyed in abating a public nuisance, see note to Orlando v. Pragg, (Fla.) 19 L. R. A. 196.